DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-6, 9-11, 13-17, and 19-20 allowed.
The following is an examiner’s statement of reasons for allowance: The present invention is directed towards a material handling vehicle.  Independent Claims 1 and 13 identify the following uniquely distinct combination of features:
Claim 1: “a crossbar arrangement arranged at an upper end of the front wall and including an actuator crossbar extending laterally from a first extension wall to a second extension wall, wherein the actuator crossbar is configured to be coupled to an actuation mechanism of a tugging attachment,” in combination with the other claim limitations.  
Claim 13: “a mast assembly coupled to a first end of the vehicle frame; and a tugging hitch coupled to a second end of the vehicle frame opposite to the first end, wherein the tugging hitch is coupled to the vehicle frame by a universal mounting assembly…comprising: a universal mount…at least one linear actuator and at least one hinge;…at least one cradle rod is attached to and protrudes laterally outwardly from one of the pair of sidewalls,” in combination with the other claim limitations.  

The prior art of record does not disclose nor make obvious this combination of limitations, as understood by the Examiner.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD P JARRETT whose telephone number is (571)272-8311.  The examiner can normally be reached on M-F: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RONALD P JARRETT/Primary Examiner, Art Unit 3652